DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2. 	This action is in response to application filed on June 11, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/21/2020 has been considered by the examiner.

Drawings
4.	The drawings were received on June 11, 2020.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 1-20 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, and similarly with respect to claim 17, Olla (US 4,302,717) discloses an alternating-current (AC) voltage regulator (i.e. circuit of Figure 4) comprising: 
IN); and
 	an AC/DC pulse-width modulated (PWM) power supply (Fig. 4, circuit of primary winding 54, transformer T1, and diodes D5 and D6) configured to receive the input voltage (Fig. 4, input AC signal VIN) and output a direct-current (DC) signal (Fig. 4, signal outputted from diodes D5 and D6 at node 66) isolated from the input voltage (Fig. 4, input AC signal VIN).
 	However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination discloses in a novel or obvious manner a control circuit configured to receive a portion of the input voltage, adjust an amplitude and a phase of the portion of the input voltage, and output the adjusted voltage; an amplifier including a first input, a second input, a power input, and an amplifier output, the amplifier configured to receive, via the power input, the isolated DC signal, receive, via the first input, the adjusted voltage, receive a feedback loop from the amplifier output to the second input, and output, via the amplifier output, a differential signal; and an output configured to add the differential signal to the input voltage resulting in a regulated voltage, and output the regulated voltage; wherein the amplifier output is electrically isolated, via an isolator, from the second input.

 	Therefore, regarding claims 1-16, the prior art fails to disclose or suggest the emboldened and italicized features below:
An alternating-current (AC) voltage regulator comprising: 
 	an input configured to receive an input voltage; 

 	a control circuit configured to receive a portion of the input voltage, adjust an amplitude and a phase of the portion of the input voltage, and output the adjusted voltage; 
 	an amplifier including a first input, a second input, a power input, and an amplifier output, the amplifier configured to 
 	 	receive, via the power input, the isolated DC signal, 
 	 	receive, via the first input, the adjusted voltage, 
 	 	receive a feedback loop from the amplifier output to the second input, and 
 	 	output, via the amplifier output, a differential signal; and 
 	an output configured to add the differential signal to the input voltage resulting in a regulated voltage, and output the regulated voltage; 
 	wherein the amplifier output is electrically isolated, via an isolator, from the second input.
 
Regarding claims 17-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method of regulating an alternating-current (AC) voltage, the method comprising: 
 	receiving, via an input, an input voltage; 
 	outputting, via an AC/DC pulse-width modulated (PWM) power supply, a direct-current (DC) signal isolated from the input voltage; 
 	receiving, via a control circuit, a portion of the input voltage; 
 	adjusting, via the control circuit, an amplitude and a phase of the portion of the input voltage; 
 	outputting the adjusted voltage; 
 	receiving, via a power input of an amplifier, the isolated DC signal; 
 	receiving, via a first input of the amplifier, the adjusted voltage; 
 	receiving a feedback loop from an amplifier output to the to a second input of the amplifier; 
 	outputting, via the amplifier output, a differential signal; and 
 	adding the differential signal to the input voltage resulting in a regulated voltage; and 
 	outputting, via the output, the regulated voltage; 
 	wherein the amplifier output is electrically isolated, via an isolator, from the second input.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olla (US 4,302,717) deals with a power supply with increased dynamic range, Whitlock (US 6,653,824) deals with a continuous feed-forward AC voltage regulator, Markowski et al (US 2008/0224769) deals with a power supply providing ultrafast modulation of output voltage, Somerville et al (US 7,557,551) deals with an amplitude modulated switching voltage regulator, Lam et al (US 2016/0261194) deals with a dynamic maneuvering configuration for multiple control modes in a unified servo system, Li et al (US 2015/0155783) deals with a switched mode assisted linear regulator with dynamic buck turn-off using ZCD-controlled tub switching, Sakai et al (US 2014/0315504) deals with a power supply circuit, power supply system, and radio communication apparatus, Balteanu et al (US 2012/0077551) deals with a high-voltage tolerant voltage regulator, Richards et al (US 7,207,054) deals with a low noise block supply and control voltage regulator, and Stearns et al (US 6,933,771) deals with an optically generated isolated feedback stabilized bias.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838